UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4477
ERNESTO CORTES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-394)

                      Submitted: January 23, 2002

                      Decided: February 11, 2002

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert L. Flax, FLAX & STOUT, Richmond, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, Gregg R. Nivala, Assistant
United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CORTES
                              OPINION

PER CURIAM:
   Ernesto Cortes appeals the district court’s judgment imposing on
him numerous eighteen-month sentences to be served concurrently
following his jury convictions for five counts of bank fraud, in viola-
tion of 18 U.S.C.A. § 1344 (West 2000), four counts of mail fraud on
a financial institution, in violation of 18 U.S.C.A. § 1341 (West
2000), thirteen counts of forgery of an endorsement on treasury
checks, in violation of 18 U.S.C.A. § 510 (West 2000), and four
counts of theft of government property, in violation of 18 U.S.C.A.
§ 641 (West 2000). Cortes argues that the district court impermissibly
commented on the evidence and the verdict was not based upon suffi-
cient evidence. He also challenges his sentencing, claiming that the
trial court erred in enhancing his sentence for obstruction of justice
and for engaging in more than minimal planning in the perpetration
of his crimes, and failing to reduce his sentence for family responsi-
bilities. Because our review of the record discloses no reversible
error, we affirm Cortes’ conviction and sentence.
   Cortes argues that the court’s comments during trial were prejudi-
cial. The record, however, discloses that the court properly interrupted
once to make a helpful suggestion to the defense and a second time
to make a ruling on the admissibility of evidence, neither of which
was an abuse of discretion. United States v. Parodi, 703 F.2d 768 (4th
Cir. 1983) (providing standard).
   Cortes also attacks the sufficiency of the evidence to support the
jury’s verdict. We have reviewed the record, and viewing the evi-
dence in the light most favorable to the Government, we find suffi-
cient evidence to support Cortes’ convictions. See Glasser v. United
States, 315 U.S. 60, 80 (1942).
   Regarding Cortes’ claim that he was improperly sentenced, we
have considered his sentence under the guidelines and find no error.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                           AFFIRMED